DENY; and Opinion Filed July 15, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00798-CV

   IN RE DEBRA ARNITA EPPS, IRVING HOLDINGS, INC. D/B/A YELLOW CAB,
                     AND HINES AUTO LLC, Relators

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-00843

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Stoddart
       Before the Court is relators’ petition for writ of mandamus in which they contend the trial

court lacked jurisdiction to reinstate the underlying case. The facts and issues are well known to

the parties, so we need not recount them here.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relators have not shown they are entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
      Accordingly, we DENY relators’ petition for writ of mandamus.




                                                 /s/ Craig Stoddart
                                                 CRAIG STODDART
                                                 JUSTICE




160798F.P05




                                           –2–